DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
2.	This application is a Continuation of application 16/765,892 now U.S. Patent No. 11,433,475, filed May 21, 2020, which claims priority to PCE/EP2017/080780, filed November 29, 2017.
Information Disclosure Statement

3.	The Information Disclosure Statement filed on June 22, 2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,433,475, hereafter ‘475. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 16-39 recite the same ultrasonic machining apparatus for machining a workpiece, method for configuring an ultrasonic machining apparatus and method for manufacturing a component as is set forth in ‘475. The only difference between the present claimed invention and ‘475 is the utilization of different terminologies and/or rephrasing of the terminologies. Due to the similarities of the pending claims and the claims set forth in ‘475, the Examiner believes that the scope of each claim set is almost identical.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over DeSimone et al (2020/0001536 – provisional application 62/471,675, filed March 15, 2017 includes discussed teachings), hereinafter DeSimone in view of Strobel et al (2018/0200827), hereinafter Strobel.
	With respect to claim 37, DeSimone teaches in paragraph 0029, a method for manufacturing a component for a machining apparatus, comprising the steps of producing the component, measuring the component and producing a parameter characterizing the component, producing a unique identifier associated with the parameter set, and associating the identifier with the component (producing a plurality of parts, each of the parts having a part unique identifier applied thereto; generating in the database a part record for each of the parts, the part record including part data, part production process data, and part unique identifier, the part record optionally including or excluding part configuration data.
	DeSimone’s teachings include producing a component, measuring the component, producing a parameter characterizing the component, and associating the identifier with the component, however fail to specifically the component relating to an ultrasonic machine apparatus.
	With respect to claim 37, Stobel teaches in paragraph 0029 (figure 10) the basic arrangement of components of an ultrasonic welding device 10. The components include a converter 12, a booster 14, and a sonotrode 16 among other components.
	In view of Stobel’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to use the component identification taught by DeSimone in the ultrasonic machine apparatus taught by Stobel. Identifying components during a manufacturing process is well known in the art. One would be motivated to identify each component in order to track, locate, and obtain data regarding each component, which would be beneficial during the manufacturing process.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398.  The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
October 21, 2022